
	

115 HR 5586 IH: Clean Energy Victory Bond Act of 2018
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5586
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2018
			Ms. Lofgren (for herself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote the domestic development and deployment of clean energy technologies required for the
			 21st century.
	
	
 1.Short title; table of contentsThis Act may be cited as the Clean Energy Victory Bond Act of 2018. 2.FindingsCongress finds the following:
 (1)There is enormous potential for increasing renewable energy production and energy efficiency installation in the United States.
 (2)In order to expand renewable energy and energy efficiency technologies in the United States, and maintain United States leadership, the United States must invest in research and development of these technologies. The Office of Energy Efficiency and Renewable Energy of the Department of Energy (EERE) estimates that taxpayer investment of $12 billion into EERE research and development portfolio has already yielded an estimated net economic benefit to the United States of more than $230 billion, with an overall annual return on investment of more than 20 percent.
 (3)Other nations, including China and Germany are ahead of the United States in manufacturing and deploying various clean energy technologies, even though the United States invented many of these technologies.
 (4)Investments in renewable energy and energy efficiency projects in the United States create green jobs for United States citizens across the United States. Hundreds of thousands of jobs could be created through expanded government support for clean energy and energy efficiency.
 (5)As Americans choose energy efficiency and clean energy and transportation, it reduces our dependence on foreign oil and improves our energy security.
 (6)Bonds are a low-cost method for encouraging clean energy, not requiring direct budget allocations or expenditures. The projects supported through Clean Energy Victory Bonds will create jobs and business revenues that will increase Federal tax revenues, while simultaneously reducing health and environmental costs incurred by the Federal Government nationwide.
 (7)In World War II, over 80 percent of American households purchased Victory Bonds to support the war effort, raising over $185 billion, or over $2 trillion in today’s dollars.
			3.Clean Energy Victory Bonds
 (a)Initial capitalizationThe Secretary of the Treasury shall issue Clean Energy Victory Bonds in an amount not to exceed $7,500,000,000 on the credit of the United States for purposes of raising revenue for transfer to the Clean Energy Victory Bonds Trust Fund under section 9512(b) of the Internal Revenue Code of 1986.
 (b)Denominations and maturityClean Energy Victory Bonds shall be in the form of United States Savings Bonds of Series EE or as administered by the Bureau of the Public Debt of the Department of the Treasury in denominations of $25, and shall mature within such periods as determined by the Secretary of the Treasury.
 (c)InterestClean Energy Victory Bonds shall bear interest at the rate the Secretary of the Treasury sets for Savings Bonds of Series EE and Series I, plus a rate of return determined by the Secretary of the Treasury which is based on the economic benefit generated for the United States from the research and development portfolio of the Office of Energy Efficiency and Renewable Energy of the Department of Energy.
			(d)Promotion
 (1)In generalThe Secretary of the Treasury shall take such actions, independently and in conjunction with financial institutions offering Clean Energy Victory Bonds, to promote the purchase of Clean Energy Victory Bonds, including campaigns describing the financial and social benefits of purchasing Clean Energy Victory Bonds.
 (2)Promotional activitiesSuch promotional activities may include advertisements, pamphlets, or other promotional materials— (A)in periodicals;
 (B)on billboards and other outdoor venues; (C)on television;
 (D)on radio; (E)on the Internet;
 (F)within financial institutions that offer Clean Energy Victory Bonds; or (G)any other venues or outlets the Secretary of the Treasury may identify.
 (3)LimitationThere are authorized to be appropriated for such promotional activities not more than— (A)$10,000,000 in the first year after the date of the enactment of this Act; and
 (B)$2,000,000 in each year thereafter. (e)Future capitalization (1)In generalAfter the initial capitalization limit is reached under subsection (a), the Secretary of the Treasury may issue additional Clean Energy Victory Bonds on the credit of the United States.
 (2)Single issue limitationNo such additional issue may exceed $7,500,000,000. (3)Aggregate limitationsThe aggregate of any such additional issues during the 4-year period beginning on the day after the initial capitalization limit is reached under subsection (a) may not exceed $50,000,000,000. The aggregate of any such additional issues after the expiration of such 4-year period may not exceed $50,000,000,000.
 (f)Lawful investmentsClean Energy Victory Bonds shall be lawful investments, and may be accepted as security for all fiduciary, trust, and public funds, the investment or deposit of which shall be under the authority or control of the United States or any officer or officers thereof.
 4.Clean Energy Victory Bonds Trust FundChapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
			
				9512.Clean Energy Victory Bonds Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Clean Energy Victory Bonds Trust Fund, consisting of such amounts as may be apportioned or credited to such Trust Fund as provided in this section or section 9602(b).
 (b)Transfers to trust fundThere are hereby appropriated to the Trust Fund amounts equivalent to revenue from the issuance of Clean Energy Victory Bonds under section 101 of the Clean Energy Victory Bond Act of 2018.
 (c)Expenditures from trust fundAmounts in the Trust Fund shall be available, without further appropriation, to carry out programs and other activities of the Office of Energy Efficiency and Renewable Energy of the Department of Energy..
		
